DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 3-8, 10-13 and 15-20 are pending.  

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.

Applicant argues on page 7 that:
 “Applicant respectfully submits that a modification of Randall to include the series coil structures of Kato would require substantial alteration of Randall's system, effectively changing the operating principles of Randall. A person of ordinary skill in the art would not be motivated to make such modifications to Randall in absence of impermissible hindsight in view of Applicant's teachings.” and the “Randall offers no teaching or suggestion of rearranging these elements and offers no motivation for doing so”.
Examiner respectfully disagrees.  Randall teaches attempts receive power by a plurality of coils noted in paragraph 0049 “As also mentioned above, the receiver pole pieces 42, 44, 46, 48, when placed on the power delivery surface 12, will efficiently link flux F from the electro-magnetic pole areas 14 of the core place surface 56, and, as long as at least one receiver pole piece links to a pole area 14 of N polarity and at least one other pole piece links to a pole area 14 of S polarity, power can in principle be extracted from the power delivery surface 12 and delivered to the power receiving device 20”. Kato teaches   techniques to improve receiving power by a receiver using a plurality of coils noted in paragraph 0007 “There exists technology for maintaining high power transmission efficiency even when the coupling coefficient k varies in accordance with the change in the distance between the resonance elements of the power transmitter and the power receiver. Such technology employs an impedance adjuster that changes the impedance of the power transmitter and the power receiver according to variations in the coupling coefficient k”. To use the techniques taught by Kato concerning power reception, wherein the application of the arrangement of coils used would not require significant alterations and it would only require one to use the teachings of Kato that does not have diodes which would be something of motivation to do of one of ordinary skill in the art of wireless transmission using a plurality of coils.

Therefore Randall in view of Davison and Kato do teach “the receive circuit comprising a single rectifier coupled to the plurality of receiver coil structures, the plurality of receiver coil structures connected in series”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 6, 13, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Randall US 2011/0210617 in view of Davison et al. US 2015/0326061 and Kato et al. US 2014/0191584.

Regarding claim 1, Randal teaches:
A wireless power receiver system comprising:
a plurality of receiver coil structures, (Fig 5 #30; Par 0045 “receiver coil 32, 34, 36, 38”)
each of the plurality of receiver coil structures including a receiver coil (Fig 5 #30; Par 0045 “The wire windings 33, 35, 37, 39”) and a ferrite core (Fig 5 #30; Par 0045 “the pole pieces 42, 44, 46, 48 comprise a soft ferromagnetic material”), 
the receiver coil configured to wrap around the ferrite core such that the receiver coil and the ferrite core substantially share a central longitudinal axis (receiver coil will be wrapped around the ferrite pole piece since spool is on pole wherein both wound share a central longitudinal axis in that arrangement.  Fig 5 # 30; Par 0045 “a wire winding 33, 35, 37, 39, respectively, wound onto a bobbin or spool 43, 45, 47, 49, respectively”……. “Each bobbin or spool 43, 45, 47, 49 is mounted on a pole piece 42, 44, 46, 48, respectively”), 
the plurality of receiver coil structures comprising: 
(coil having a longitudinal axis extending is a three dimensional figure that will have a first plane. Fig 5 #30; see image reproduced below)
at least a second receiver coil structure having a second central longitudinal axis extending along a second plane different from the first plane; ; (another coil having a longitudinal axis extending is a three dimensional figure that will have a second plane that is different from the first plane since it is in a different location than the first. Fig 5 #30; see image reproduced below)

    PNG
    media_image1.png
    673
    922
    media_image1.png
    Greyscale


 (Fig 7 #A dot, B dot, C dot, D dot and Fig 8 #A dot, B dot, C dot, D dot #66; Par 0050 “A bridge rectifier circuit 66 as shown, for example, in FIG. 8 can be used to rectify any combination of current flows of either electrical polarity, e.g., positive (+) or negative (-), from the wire ends A dot, B dot, C dot, and/or D dot of the coil wires 33, 35, 37, 39 in FIG. 7 as explained above. A pair of diodes 68 in a parallel circuit for each coil wire 33, 35, 37, 39 (A dot, B dot, C dot, D dot, respectively) with the wires 33, 35, 37, 39”)
the receive circuit comprising a single rectifier coupled to the plurality of receiver coil structures, (rectifier #66 couples to coil wires. Fig 7 #A dot, B dot, C dot, D dot and Fig 8 #A dot, B dot, C dot, D dot #66)
wherein each of the plurality of receiver coil structures is configured to output a voltage that contributes to the voltage output by the receive circuit.  (Output of charge is produced from direct current from rectifier which has an output voltage. Fig 8; Par 0046 “the receiver coil assembly 30 of the power receiving device 20 essentially form a transformer with the magnetic flux F generated by the excitation windings formed by the wire 60 of the core plate surface 56 pass through the ferromagnetic material of the pole pieces 42, 48 and yoke core 40 of the power receiver coil assembly 30. This magnetic flux F induces a voltage in the windings 33, 39 of the receiver coil assembly 30, which can be used to charge and/or operate the power receiving device 20” and Par 0050 “A bridge rectifier circuit 66 as shown, for example, in FIG. 8 can be used to rectify any combination of current flows of either electrical polarity”…… “The rectifier output, as indicated in FIG. 8, is a direct current on two terminals 70, 72, one always positive and the other always negative, which can be conditioned and regulated for use by the power receiving device 20”)
Randall does not explicitly teach:
the receive circuit configured to receive a time varying current induced in at least one of the plurality of receiver coil structures and to output a voltages.
Davison teaches:
the receive circuit configured to receive a time varying current induced in at least one of the plurality of receiver coil structures and to output a voltages  (Fig 8C #830; Par 0078 “The power receiving circuitry 840 may receive a time-varying current induced by a magnetic field in at least one of the receiving antennas 830 and convert the time-varying current to a direct current for use by an electronic device encased by the protective enclosure and/or for charging the battery 850 via a battery charging circuit”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify receiving circuit to output a voltage taught by Randall to have to receive a time varying current induced in at least one of the plurality of receiver coil structures taught by Davison for the purpose of using time varying in wireless charging to charge a battery (Refer to Par 0078), since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)
Randall does not explicitly teach:
the plurality of receiver coil structures connected in series.
Kato teaches:
 (Fig 13A #221 and 1222 connected in series; Par 0094 “shows an example which connects two coils 221 and 222 in series to form the power receiving coil 22.”)
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the plurality of receive coil structures taught by Randall to have the coil structures connected in series taught by Kato for the purpose of attaining a resonance of frequency for good coupling for charging (Refer to Par 0094), since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)

  Regarding claim 6, Randall teaches:
wherein the receive circuit is configured to output the voltage to a rechargeable battery.  
 (Fig 1; Par 0041 “power receiving device 20 in FIG. 1 is shown……. which would typically include a rechargeable battery pack” Par 0038 “power transfer to power and/or charge a power receiving device. Therefore, this description will proceed with reference to the example shown in FIG. 1”)

Regarding claim 13, Randal teaches:
A wireless power receiver system comprising:
(Fig 5 #30; Par 0045 “receiver coil 32, 34, 36, 38”)
each of the plurality of receiver coil structures comprising a receiver coil (Fig 5 #30; Par 0045 “The wire windings 33, 35, 37, 39”) and a ferrite core (Fig 5 #30; Par 0045 “the pole pieces 42, 44, 46, 48 comprise a soft ferromagnetic material”), 
the receiver coil configured to wrap around the ferrite core such that the receiver coil and the ferrite core substantially share a central longitudinal axis (receiver coil will be wrapped around the ferrite pole piece since spool is on pole wherein both wound share a central longitudinal axis in that arrangement.  Fig 5 # 30; Par 0045 “a wire winding 33, 35, 37, 39, respectively, wound onto a bobbin or spool 43, 45, 47, 49, respectively”……. “Each bobbin or spool 43, 45, 47, 49 is mounted on a pole piece 42, 44, 46, 48, respectively”), 
the plurality of receiver coil structures comprising: 
at least a first receiver coil structure having a first central longitudinal axis extending along a first plane; (coil having a longitudinal axis extending is a three dimensional figure that will have a first plane. Fig 5 #30; see image reproduced below)
at least a second receiver coil structure having a second central longitudinal axis extending along a second plane different from the first plane; ; (another coil having a longitudinal axis extending is a three dimensional figure that will have a second plane that is different from the first plane since it is in a different location than the first. Fig 5 #30; see image reproduced below)

    PNG
    media_image1.png
    673
    922
    media_image1.png
    Greyscale

a receive circuit coupled to each of the plurality of receiver coil structures, 
 (Fig 7 #A dot, B dot, C dot, D dot and Fig 8 #A dot, B dot, C dot, D dot #66; Par 0050 “A bridge rectifier circuit 66 as shown, for example, in FIG. 8 can be used to rectify any combination of current flows of either electrical polarity, e.g., positive (+) or negative (-), from the wire ends A dot, B dot, C dot, and/or D dot of the coil wires 33, 35, 37, 39 in FIG. 7 as explained above. A pair of diodes 68 in a parallel circuit for each coil wire 33, 35, 37, 39 (A dot, B dot, C dot, D dot, respectively) with the wires 33, 35, 37, 39”)
(rectifier #66 couples to coil wires. Fig 7 #A dot, B dot, C dot, D dot and Fig 8 #A dot, B dot, C dot, D dot #66)
wherein each of the plurality of receiver coil structures is configured to output a voltage that contributes to the voltage output by the receive circuit.  (Output of charge is produced from direct current from rectifier which has an output voltage. Fig 8; Par 0046 “the receiver coil assembly 30 of the power receiving device 20 essentially form a transformer with the magnetic flux F generated by the excitation windings formed by the wire 60 of the core plate surface 56 pass through the ferromagnetic material of the pole pieces 42, 48 and yoke core 40 of the power receiver coil assembly 30. This magnetic flux F induces a voltage in the windings 33, 39 of the receiver coil assembly 30, which can be used to charge and/or operate the power receiving device 20” and Par 0050 “A bridge rectifier circuit 66 as shown, for example, in FIG. 8 can be used to rectify any combination of current flows of either electrical polarity”…… “The rectifier output, as indicated in FIG. 8, is a direct current on two terminals 70, 72, one always positive and the other always negative, which can be conditioned and regulated for use by the power receiving device 20”) and 
a battery coupled to the receive circuit configured to be charged by the voltage  (Fig 1; Par 0041 “power receiving device 20 in FIG. 1 is shown……. which would typically include a rechargeable battery pack” Par 0038 “power transfer to power and/or charge a power receiving device. Therefore, this description will proceed with reference to the example shown in FIG. 1”).  
Randall does not explicitly teach:

Davison teaches:
the receive circuit configured to receive a time varying current induced in at least one of the plurality of receiver coil structures and to output a voltages  (Fig 8C #830; Par 0078 “The power receiving circuitry 840 may receive a time-varying current induced by a magnetic field in at least one of the receiving antennas 830 and convert the time-varying current to a direct current for use by an electronic device encased by the protective enclosure and/or for charging the battery 850 via a battery charging circuit”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify receiving circuit to output a voltage taught by Randall to have to receive a time varying current induced in at least one of the plurality of receiver coil structures taught by Davison for the purpose of using time varying in wireless charging to charge a battery (Refer to Par 0078), since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)
Randall does not explicitly teach:
the plurality of receiver coil structures connected in series.
Kato teaches:
the plurality of receiver coil structures connected in series,  (Fig 13A #221 and 1222 connected in series; Par 0094 “shows an example which connects two coils 221 and 222 in series to form the power receiving coil 22.”)
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the plurality of receive coil structures taught by Randall to have the coil structures connected in series taught by Kato for the purpose of attaining a resonance of frequency for good coupling for charging (Refer to Par 0094), since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)

  Regarding claim 18, Even though Randall teaches:
a housing having a first surface and a second surface. (Fig 1 #24; Par 0041 “housed in the shell or casing 24”)
Randall does not explicitly teach:
wherein at least one of the plurality of receiver coil structures is located in proximity to the first surface of the housing and at least another one of the plurality of receiver coil structures is located in proximity to the second surface of the housing.  
Kato teaches:
wherein at least one of the plurality of receiver coil structures is located in proximity to the first surface (Fig 13A #221 on one surface) of the housing (Fig 21 #26) and at least another one of the plurality of receiver coil structures is located in proximity to the second surface (Fig 13A #222 on second surface surface) of the housing.  
Randall to be in proximity taught by Kato for the purpose of reducing variations of coupling for better charging by improving coefficient. (Refer to Par 0032)

Regarding claim 19, Randall teaches:
a housing including a cavity, wherein at least one of the plurality of receiver coil structures is disposed within the cavity of the housing.  
 (Fig 1 #32-38 is inside the cavity (i.e. empty space within a solid object) of #24)

Claim 3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Randall US 2011/0210617 in view of Davison et al. US 2015/0326061 and Kato et al. US 2014/0191584 as applied to claim 1 above, and further in view of Soar US 2012/0206097.

Regarding claim 3 and 15, Randall does not explicitly teach:
wherein the receiver coil is a helical coil.
Soar teaches:
wherein the receiver coil is a helical coil. (Fig 6b #102, 104, 106, Fig 7c #102, 104, 106)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify receiver coil taught by Randall to have helical coil taught by Soar for the purpose of optimizing the function and coupling distance (Refer to Par 0067), since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)

Claims 4, 10 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Randall US 2011/0210617 in view of Davison et al. US 2015/0326061 and Kato et al. US 2014/0191584 as applied to claim 1 above, and further in view of Ofstein et al. US 2014/0091756.

Regarding claims 4, 10 and 16, Randall does not explicitly teach:
wherein the ferrite core is made of a flexible ferrite material.  
Ofstein teaches:
wherein the ferrite core is made of a flexible ferrite material.  
 (Fig 14 #1114; Par 0219 “Magnetic material 1114 is a flexible ferrite”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify ferrite core taught by Randall to have a flexible ferrite material taught by Ofstein for the purpose of reducing stress to electronics absorbing force. (Refer to Par 0219-0220), since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

s 5 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Randall US 2011/0210617 in view of Davison et al. US 2015/0326061 and Kato et al. US 2014/0191584 as applied to claim 1 above, and further in view of Suzuki et al. US 2014/0176067.

Regarding claims 5 and 17, Randall teaches:
wherein at least one of the plurality of receiver coil structures comprises a magnetic layer and a receiver coil that is in the shape of a flat spiral.  
Randall does not explicitly teach:
wherein at least one of the plurality of receiver coil structures comprises a magnetic layer and a receiver coil that is in the shape of a flat spiral. 
Suzuki teaches:
wherein at least one of the plurality of receiver coil structures comprises a magnetic layer and a receiver coil that is in the shape of a flat spiral.  (Fig 7 #41, L1; Par 0147 “The power receiver coils L1 to L4 are so-called flat coils each shaped like a sheet by being made up of an electric wire wound along a plane” Par 0173 “installing the magnetic sheet 41 between the alkaline secondary battery 10 and the power receiver coils L1 to L4”))
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the plurality of receiver coil structures taught by Randall to have a magnetic layer and a receiver coil that is in the shape of a flat spiral taught by Suzuki for the purpose of enabling efficient contactless power transmission (Refer to Par 0091), since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 7 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Randall US 2011/0210617 in view of Davison et al. US 2015/0326061 and Kato et al. US 2014/0191584 as applied to claim 1 above, and further in view of Klawon et al. US 2014/0021909.

  Regarding claims 7 and 12, Randall does not explicitly teach:
a charging plug and wherein the receive circuit is configured to output the voltage to the charging plug.  
Klawon teaches:
a charging plug and wherein the receive circuit is configured to output the voltage to the charging plug.   (Fig 1b #main connector port; Fig 2 Case conductive contact; Par 0018 “The case electronics may then transfer this voltage to the electronic device through the case's conductive contact.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the receive circuit taught by Randall to be configured to output the voltage to the charging plug taught by Klawon for the purpose of aiding in charging of a device with a case. (Refer to 0009)

s 8 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Randall US 2011/0210617 in view of Davison et al. US 2015/0326061, Kato et al. US 2014/0191584 and Suzuki et al. US 2014/0176067.

Regarding claim 8, Randall teaches:
A wireless power receiver system comprising: 
at least one receiver coil structure of a first type (Fig 5 #36), 
the at least one receiver coil structure of a first type comprising a ferrite core (Fig 5 #46), and 
a receiver coil configured such that the ferrite core and the receiver coil share a longitudinal axis (Reproduced below Fig 5 longitudinal axis), 
the at least one receiver coil structure of the first type having its longitudinal axis extending along a first plane; (Reproduced below Fig 5 longitudinal axis in a first plane),
at least one receiver coil structure of a second type (Fig 5 #32), 
the at least one receiver coil structure of the second type extending along a second plane different from the first plane (Reproduced below Fig 5 longitudinal axis in a second plane different from a first plane); and 
a receive circuit coupled to the at least one receiver coil structure of the first type and the at least one receiver coil structure of the second type  (Fig 7 #A dot, B dot, C dot, D dot and Fig 8 #A dot, B dot, C dot, D dot #66; Par 0050 “A bridge rectifier circuit 66 as shown, for example, in FIG. 8 can be used to rectify any combination of current flows of either electrical polarity, e.g., positive (+) or negative (-), from the wire ends A dot, B dot, C dot, and/or D dot of the coil wires 33, 35, 37, 39 in FIG. 7 as explained above. A pair of diodes 68 in a parallel circuit for each coil wire 33, 35, 37, 39 (A dot, B dot, C dot, D dot, respectively) with the wires 33, 35, 37, 39”), and 
the receive circuit comprising a single rectifier circuit coupled to the at least one receiver coil structure of the first type and the at least one receiver coil structure of the second type (rectifier #66 couples to coil wires. Fig 7 #A dot, B dot, C dot, D dot and Fig 8 #A dot, B dot, C dot, D dot #66), 
wherein each of the plurality of receiver coil structures is configured to output a voltage that contributes to the voltage output by the receive circuit (Output of charge is produced from direct current from rectifier which has an output voltage. Fig 8; Par 0046 “the receiver coil assembly 30 of the power receiving device 20 essentially form a transformer with the magnetic flux F generated by the excitation windings formed by the wire 60 of the core plate surface 56 pass through the ferromagnetic material of the pole pieces 42, 48 and yoke core 40 of the power receiver coil assembly 30. This magnetic flux F induces a voltage in the windings 33, 39 of the receiver coil assembly 30, which can be used to charge and/or operate the power receiving device 20” and Par 0050 “A bridge rectifier circuit 66 as shown, for example, in FIG. 8 can be used to rectify any combination of current flows of either electrical polarity”…… “The rectifier output, as indicated in FIG. 8, is a direct current on two terminals 70, 72, one always positive and the other always negative, which can be conditioned and regulated for use by the power receiving device 20”).  

    PNG
    media_image1.png
    673
    922
    media_image1.png
    Greyscale

Even though Randall teaches:
the at least one receiver coil structure of a second type comprising a magnetic substance (Fig 5 #42 magnetic) and a receiver coil (Fig 5 # 33 coiled around). 
Randall does not explicitly teach:
the at least one receiver coil structure of a second type comprising a magnetic layer, and 
a receiver coil in the shape of a flat spiral.
Suzuki teaches:
the at least one receiver coil structure of a second type comprising a magnetic layer, and 
(Fig 7 #41, L2; Par 0147 “The power receiver coils L1 to L4 are so-called flat coils each shaped like a sheet by being made up of an electric wire wound along a plane” Par 0173 “installing the magnetic sheet 41 between the alkaline secondary battery 10 and the power receiver coils L1 to L4”))
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least one receiver coil structure of a second type taught by Randall to have a magnetic layer and a receiver coil that is in the shape of a flat spiral taught by Suzuki for the purpose of enabling efficient contactless power transmission (Refer to Par 0091), since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Randall does not explicitly teach:
the receive circuit configured to receive a time varying current induced in at least one of the at least one receiver coil structure of the first type and the at least one receiver coil structure of the second type and to output a voltage.
Davison teaches:
the receive circuit configured to receive a time varying current induced in at least one of the at least one receiver coil structure of the first type and the at least one receiver coil structure of the second type and to output a voltage, (Fig 8C #830; Par 0078 “The power receiving circuitry 840 may receive a time-varying current induced by a magnetic field in at least one of the receiving antennas 830 and convert the time-varying current to a direct current for use by an electronic device encased by the protective enclosure and/or for charging the battery 850 via a battery charging circuit”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the receive circuit taught by Randall to be configured to receive a time varying current induced taught by Davison for the purpose of using time varying in wireless charging to charge a battery (Refer to Par 0078), since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)
Randall does not explicitly teach:
the at least one receiver coil structure of the first type and the at least one receiver coil structure of the second type are connected in series.
Kato teaches:
the at least one receiver coil structure of the first type and the at least one receiver coil structure of the second type are connected in series. (Fig 13A #221 and 1222 connected in series; Par 0094 “shows an example which connects two coils 221 and 222 in series to form the power receiving coil 22.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least one receiver coil structure of the first type and the at least one receiver coil structure of the second type taught by Randall to be connected in series taught by Kato for the purpose of attaining a resonance of frequency for good coupling for charging (Refer to Par 0094), since it has been held to be within the general KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)

  Regarding claim 11, Randall teaches:
wherein the receive circuit is configured to output the voltage to a rechargeable battery.  
 (Fig 1; Par 0041 “power receiving device 20 in FIG. 1 is shown……. which would typically include a rechargeable battery pack” Par 0038 “power transfer to power and/or charge a power receiving device. Therefore, this description will proceed with reference to the example shown in FIG. 1”)

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Randall US 2011/0210617 in view of Davison et al. US 2015/0326061 and Kato et al. US 2014/0191584 as applied to claim 13 above, and further in view of Kallal et al. US 2017/0237267.

  Regarding claim 20, Randall does not explicitly teach:
a strap and wherein at least one of the plurality of receiver coil structures is embedded in the strap.   
Kallal teaches:
a strap and wherein at least one of the plurality of receiver coil structures is embedded in the strap.   (Fig 4 #440, 420; Par 0054 “the coils may be integrated in the end of the strap, allowing inductive coupling between the two straps of the wristband.”)
Randall to be embedded in the strap taught by Kallal for the purpose of allowing a user to put the device on and to take the device off. (Refer to Par 0038)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tilvis et al. US 2013/0063084, Fullerton et al. US 2012/0091847 coils on different planes in series, coils in different planes, Fells et al. US 2012/0007437 coil around ferrite core and flat spiral coil, Soar US 2012/0206097 coils in different planes on different surfaces, Ogawa et al. US 20126/0006259 coils on different planes and different surfaces.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                 

/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859